Citation Nr: 1534487	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee disabilities.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disabilities.

4.  Entitlement to service connection for sciatica, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Waco, Texas, currently has jurisdiction over the Veteran's VA claims folder.

In May 2014 and February 2015, the Board, in pertinent part, remanded the current appellate claims for additional development.  The case has now been returned to the Board for further appellate consideration.  There has been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in April 2014.  However, the Veteran failed to report to the hearing. As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A left knee disorder was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service-connected right knee disabilities.

2.  A right ankle disorder was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service-connected right knee disabilities.

3.  A lumbar spine disorder was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service-connected right knee disabilities.

4.  Sciatica was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service-connected right knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for establishing service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for establishing service connection for sciatica have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
The claims file includes service treatment records, VA treatment records, and letters and forms from the Veteran's primary care doctor.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was originally afforded VA examinations in August 2011 and August 2013.  The Board previously remanded the issues twice because the examiners did not opine on whether the Veteran's service-connected right knee disabilities aggravated the conditions on appeal.  The Veteran failed to report to a July 2012 examination.  After claiming that he was too ill to attend, the Board remanded the case and another examination was scheduled for April 2015.  The Veteran again failed to report for the examination.  The Veteran and his representative have made no claim that the Veteran was too ill to attend the examination.  The "duty to assist is not a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board must decide the service connection claims based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Despite not having an opinion on aggravation, the examinations in the file are otherwise adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

There are no records of complaints, treatment or diagnosis of any left knee, right ankle, lumbar spine, or sciatica conditions in the Veteran's service treatment records (STR).  At the April 1989 separation examination, clinical evaluation of the spine and lower extremities showed normal results.  At that examination, the Veteran reported being in "good" health and denied back pain and a trick or locked knee.  He did mention that he had right knee surgery in 1986 prior to service but denied any other problems.  There are also a few notes from January 1989 showing complaints and treatment for right knee pain.

The Veteran underwent a VA examination in August 2011 to assess his spine and knees.  The following history was provided: "The Veteran states in 1986 he struck a nail in his right knee and apparently had an infection.  He apparently had an arthroscopic clean out in 1986 and recovered from this.  He was then allowed to go into the military service.  It is noted on his entrance exam that he did have this surgery."

"In AIT in 1989, he developed recurrent pain in his right knee.  He was seen several times in January of 1989 for [right] knee pain.  It is stated that he had mild laxity.  He had a tender point line.  He was diagnosed with patellofemoral syndrome.  He was placed on an exercise regimen.  He stated he continued to have intermittent pain in the [right] knee while in the service until he was discharged in 1989..."

"The Veteran states that he developed pain in his left knee seven months ago.  He said that it is intermittent.  It is aggravated by walking.  He states he has swelling.  No locking.  He uses no brace or assistive device.  He has no other flare-ups, incoordination, excess fatigue, or lack of endurance of the left knee."

"The Veteran states that he developed pain in his lumbar spine approximately seven month ago.  He states he has pain and numbness that radiates into his right anterior thigh.  He states he was seen at the Parkland emergency room for back pain.  He states a CT was done and he was told that he had L4-L5 and L5-S1 herniated discs.  He received no treatment.  He can walk two blocks and then has to stop and rest.  He has had no incapacitating episodes in the last year.  He has no flare-ups or incoordination.  He does have some fatigue and lack of endurance from his back pain.  He is able to take care of his apartment.  He uses no assistive devices.  There are no malignancies."

The examiner reported the following upon examination of the left knee: "He can flex 130 degrees with 0 degrees of extension without pain.  He has no crepitation.  There is no joint line tenderness.  There is no effusion.  The cruciatus and collaterals are intact.  He has negative Lachman and McMurray's. With repetitive motion [three times] there is no change in range of motion, coordination, fatigue, endurance, or pain level."

The examiner reported the following upon examination of the spine: "There is no spasm.  He complains of pain on palpation of the paraspinal musculature on light touch.  He flexes 70 degrees with pain. He extends 20 degrees with pain.  He has 30 degree of right and left flexion with pain.  He has pain with 30 degrees of right and left rotation.  He does not stand on his heels and toes to walk.  He has 1+ reflex in the left knee and the right and left ankle.  He has no reflex in the right knee.  He has good extension or hallucis longus muscle strength.  He has negative straight leg raising signs bilaterally.  There is no loss of pinprick to the thighs, legs, or feet.  With repetitive motion [three times] there is no change in range of motion, coordination, fatigue, endurance, or pain level."

The examiner opined that the Veteran "walks with a normal gait.  There would be no reason for right knee pain physiologically or anatomically to cause pain in his lumbar spine or left knee.  Therefore it is less likely than not that his left knee and lumbar spine [conditions] are secondary to military service."

In August 2013, the Veteran underwent another VA examination to assess his knees.  However, that examination report offered no opinion on the etiology of any condition related to the left knee.

There are VA treatment records regarding the conditions at issue.  There are numerous entries showing complaints of low back and right knee pain dating to 2011.  In April 2012, the Veteran reported to the emergency room after falling from a ladder and hurting his back.  In July 2013, the Veteran presented at the VA emergency room complaining of back pain and right knee pain.  He reported that the pain started that day when he attempted to move a couch.  There was also a diagnosis of mild degenerative arthritic changes of the left knee in July 2012.  However, none of the treatment records note any connection to the conditions at issue to the Veteran's service or his service-connected right knee disabilities.

While the Board twice remanded the issue to obtain examinations to specifically assess the conditions at issue and determine if any of them were aggravated by the Veteran's right knee, the Veteran failed to report to the examinations and there are no medical opinions supporting the Veteran's allegation of a relationship between the right knee and the conditions at issue.  Therefore, there is no medical evidence in the claims file weighing in support of a finding of service connection for any of the conditions on appeal.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the disorders at issue could have multiple etiologies and thus fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  The Veteran, as a lay person, is not competent to offer an opinion on the issues here; whether the left knee, right ankle, lower back and sciatica were aggravated by his right knee disabilities, outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

The Veteran has not presented any opinion to support a theory of secondary causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence usually is needed to associate a claimed condition with a service-connected disability).  The various medical opinions and evidence unquestionably outweigh the Veteran's own opinion.

In conclusion, there is no evidence that any of the conditions existed or began during service.  In fact, the Veteran has not alleged that any of the conditions should be granted on a theory of direct service connection.  There is no medical evidence supporting the Veteran's contention of secondary service connection.  The treatment records dated since 2011 show treatment and complaints regarding the Veteran's left knee, right ankle, and back.  The treatment records offer no opinion on etiology for any of the conditions at issue.  Further, the examination reports from the examinations held indicate that the left knee and back problems were not caused by the right knee disabilities.

Accordingly, the preponderance of the evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for any of the conditions at issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).



ORDER

Service connection for a left knee disorder, including as secondary to service-connected right knee disabilities, is denied.

Service connection for a right ankle disorder, including as secondary to service-connected right knee disabilities, is denied.

Service connection for a lumbar spine disorder, including as secondary to service-connected right knee disabilities, is denied.

Service connection for sciatica disorder, including as secondary to service-connected right knee disabilities, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


